DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 05/17/2019.

Status of the claims

Claims 2-21 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020, 12/11/2019 and 09/26/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The feature “the graphical elements are configured to be dragged to one or more locations on the graphical representation, and each of the one or more locations causes a different type of processing to occur on the values that correspond to the respective keyword of the respective graphical element. " is not fully supported by applicants' specification. Applicant indicated that support for above feature can be found in Applicants' original specification at page 9 line 25-page 10 line 2. However, Applicants' specification in page 9 line 25-page 10 line 2 only discloses "compressed version of the long term activity is transmitted" and "correlates the short term activity 420 with the long term activity 430". None of the text described in page 9 line 25 - page 10 line 2 of the specification supports "correlating the short-term viewer activity data with the compressed long-term viewer activity data for the viewer".
For purpose of examination, examiner interprets the above feature as "allow the user to select information for displays information as recited in paragraph [0070]" as described in applicants' specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Freising et al. (US 20120136649, hereafter Freising) in view of Kuchmann-Beauger et al. (US 20140149446, hereafter Kuchmann-Beauger).

Regarding claim 1, Freising discloses: A computer-implemented method comprising: 
receiving a natural language query submitted by a user (Freising [0027] discloses: receiving a natural language query from a user and generating a database query);
(Freising [0039; 0040] discloses: determine the appropriate words to group together as a phrase, searches can be performed on natural language metadata/attribute 124 associated with a database to identify a number of hits associated with each phrase or token and The natural language interface enabled columns are specified in the metadata. If a value for a token is found in a column, the token is marked as having a potential attribute value}; 
in response to receiving the natural language query, obtaining, from the structured data dataset, values for the identified one or more attributes or metrics (Freising [0041] discloses: Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. For example, semantic analysis can involve determining whether a token is a stop word, operator, attribute name, attribute value, question word, plain number, or measured value); and 
Freising didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the obtained values for the one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Freising and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Freising, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.

(Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.); and
 applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 4, Gluzman as modified discloses: The method of claim 2, comprising: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 5, Gluzman as modified discloses: The method of claim 2, comprising: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
(Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Regarding claim 7, Gluzman as modified discloses: The method of claim 2, comprising: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 8, Gluzman as modified discloses: The method of claim 2, comprising: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 9, Gluzman as modified discloses: A system comprising: one or more computers; and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Freising [0016]) 
receiving a natural language query submitted by a user (Freising [0027] discloses: receiving a natural language query from a user and generating a database query);
 identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query(Freising [0039; 0040] discloses: determine the appropriate words to group together as a phrase, searches can be performed on natural language metadata/attribute 124 associated with a database to identify a number of hits associated with each phrase or token and The natural language interface enabled columns are specified in the metadata. If a value for a token is found in a column, the token is marked as having a potential attribute value}; 
in response to receiving the natural language query, obtaining, from the structured data dataset, values for the identified one or more attributes or metrics (Freising [0041] discloses: Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. For example, semantic analysis can involve determining whether a token is a stop word, operator, attribute name, attribute value, question word, plain number, or measured value); and
Freising didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the obtained values for the one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Freising and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Freising, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.
Regarding claim 10, Gluzman as modified discloses: The system of claim 9, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.);; and 
applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
, wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 11, Gluzman as modified discloses: The system of claim 9, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need);; and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 12, Gluzman as modified discloses: The system of claim 9, wherein the operations comprise: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and 
(Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Regarding claim 14, Gluzman as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 15, Gluzman as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 16, Gluzman as modified discloses: A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
receiving a natural language query submitted by a user (Freising [0027] discloses: receiving a natural language query from a user and generating a database query); 
identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query (Freising [0039; 0040] discloses: determine the appropriate words to group together as a phrase, searches can be performed on natural language metadata/attribute 124 associated with a database to identify a number of hits associated with each phrase or token and The natural language interface enabled columns are specified in the metadata. If a value for a token is found in a column, the token is marked as having a potential attribute value}; 
in response to receiving the natural language query, obtaining, from the structured data dataset, values for the identified one or more attributes or metrics (Freising [0041] discloses: Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. For example, semantic analysis can involve determining whether a token is a stop word, operator, attribute name, attribute value, question word, plain number, or measured value); and 
Freising didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the obtained values for the one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Freising and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Freising, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.

Regarding claim 17, Gluzman as modified discloses: The medium of claim 16, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.);; and
 applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);

wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 18, Gluzman as modified discloses: The medium of claim 16, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need);; and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
 
Regarding claim 19, Gluzman as modified discloses: The medium of claim 16, wherein the operations comprise: 
Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
 providing, for display on the user interface, graphical elements identifying the one or more keywords (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 20, Gluzman as modified discloses: The medium of claim 16, wherein the operations comprise: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 21, Gluzman as modified discloses: The method of claim 16, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freising et al. (US 20120136649, hereafter Freising) in view of Kuchmann-Beauger et al. (US 20140149446, hereafter Kuchmann-Beauger) and further in view of Gluzman Peregrine et al. (US 20140040306, hereafter Gluzman).

(Gluzman [0025] discloses: business intelligence analytics application 210 can include a modular component configured to provide a navigation panel, and display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied).
Freising as modified and Gluzman are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Freising, to include the teaching of Gluzman, in order for performing an analysis system that analyzes a performance of a business intelligence analytics application. The suggestion/motivation to combine is to provide a view as to the performance of the search-analytical database.

Regarding claim 13, Gluzman as modified discloses: The system of claim 12, wherein: the graphical elements are configured to be dragged to one or more locations on the graphical representation, and each of the one or more locations causes a different type of processing to occur on the values that correspond to the respective keyword of the respective graphical element(Gluzman [0025] discloses: business intelligence analytics application 210 can include a modular component configured to provide a navigation panel, and display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied).
Freising as modified and Gluzman are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Freising, to include the teaching of Gluzman, in order for performing an analysis system that analyzes a performance of a business intelligence analytics application. The suggestion/motivation to combine is to provide a view as to the performance of the search-analytical database.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161